DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 15, 25 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Looking to claims 8 and 25, the claims recite “that indicates inclusion of the RU identification at a first predetermined offset” but it is unclear if this statement applies only to the reserved predetermined value or both the reserved predetermined value and the ETHERNET type of the packet indicates Internet Protocol (IP). Therefore, the claims are indefinite. To advance prosecution, it is being treated as applying to both.


	Looking to claims 15 and 32, the claims recite “, which is contained in a UDP datagram, which is contained in an IP packet, which is contained in the ETHERNET packet” but it is unclear if this statement applies only to the layer 2 packet or if it applies to all of the in-phase, quadrature-phase (I/Q) packet, a Layer 1 packet, or a Layer 2 packet. Therefore, the claims are indefinite. To advance prosecution, it is being treated as applying only to a layer 2 packet.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 15, 18, 20-23 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jack, et al. (US Pre Grant Publication No. 2018/0070246 A1) in view of Feder, et al. (US Pre Grant Publication No. 2005/0157675 A1), Multilayer Switch (Author Unknown, Wikipedia Article: Multilayer Switch, retrieved from en.wikipedia.org, 27 October 2018) and RFC 5058 (“5058”) (R. Boivie, N. Feldman, Y. Imai, W. Livens and D. Ooms, Explicit Multicast (Xcast) Concepts and Options, pages 1-35, 2007).

Regarding claim 1, Jack discloses a cloud radio access network (C-RAN), (paragraph 0003) comprising: 

a. a plurality of remote units (RUs), (Fig. 2, element 210) each being configured to exchange radio frequency (RF) signals with at least one user equipment (UE); (Jack discloses a cloud RAN architecture in which multiple RRHs exchange information with mobile terminals/UEs [paragraph 0002, 0026-0027].)

b. a central unit (Fig. 2, element 220) communicatively coupled to the plurality of RUs via a fronthaul interface; (The base band units/central units connect to the remote radio heads using a fronthaul interface comprising an Ethernet network with multiple switches [i.e. unit having a switching function] [fig. 2, element 232] [paragraphs 0026-0029].)

c. At least one unit having a switching function in the fronthaul interface (fig. 2, element 232] [paragraphs 0026-0029 – see (b), supra)

Jack fails to disclose but, in the same field of endeavor, Feder discloses a radio access network (RAN), comprising the unit having a switching function configured to perform packet inspection on a received packet in order to determine whether an RU identification is present in the packet, wherein the RU identification, if present in the packet, indicates at least one RU the packet is intended for and when the RU identification is present in the packet, communicate at least a portion of the packet to each of the at least one RU based on a comparison of the RU identification with at least one pattern for the respective RU. (The system of Feder discloses a plurality of remote radio heads/remote units [paragraph 0016, fig. 2, elements 211-216] that exchange radio signals with user endpoints/mobile terminals, just like the system of Jack [paragraphs 0015-0016, fig. 2, element 219]. Feder further discloses a central unit communicatively coupled to the plurality of RUs via a fronthaul interface [A central unit [fig. 2, element 201] ] connects to the RUs/RRH via a fronthaul interface comprising a base station interface card [fig. 2, element 203] and an intervening Ethernet network [fig. 2, elements 207-210] including at least one unit having a switching function [fig. 2, element 210] [paragraphs 0015-0018], just like the system of Jack. Finally, Feder discloses the unit having a switching function performs switching on the MAC address contained in the packet including determining if the MAC address is a special multicast MAC address used for sector distribution [i.e. if a RU identification is present in the packet] the special multicast address is matched/compared to determine the sector that the packet is associated with and by extension the RRH/RU the packet is associated with and the packet is sent to those RRHs [paragraph 0018 – special multicast addresses are used to designate each sector; 0027 – the addresses determine the sector the packet is sent to and, by extension the RRHs that receive the packet via multicast].)
Therefore, since the system of Feder discloses a similar RRH with central controller network to that of Jack and further discloses the use of unit having a switching function multicast based packet inspection to determine which RRHs are the appropriate destinations of a transmission from the central controller, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the multicast switching of Feder with the system of Jack by using a multicast MAC address that allows each switch to determine the target output ports and RRHs of the packet at each unit having a switching function of the system of Jack, as taught by Feder. The motive to combine is to allow the use of multicast transmission to save overhead when sending same information to multiple RRHs over a unicast transmission. 
	Jack as modified by Feder fails to disclose the recited unit having a switching function could be a layer 3 switch performing both routing and switching functions. (Note a L3 switch is not explicitly required by the claims, but is necessary for the combination with the system of RFC 5058, infra, which operates at layer 3). In the same field of endeavor, Multilayer Switch discloses the recited switch could be a layer 3 switch performing both routing and switching functions. (The system of Multilayer Switch discloses a layer 3 switch which may include both routing functions and layer 2 switching functions [pages 3-4 “layer 3 switching].)
	Therefore since Multilayer Switch discloses the use of layer 3 switches, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the layer 3 switches of Multilayer Switch with the system of Jack as modified by Feder such that the switches of Jack as modified by Feder including the recited unit having a switching function, are layer 3 switches capable of implementing both layer 2 unit having a switching functioning and layer 3 IP routing. The motive to combine is to allow for greater network flexibility and performance by including layer 3 functions in the recited switches.
	Jack as modified by Feder and Multilayer Switch fails to disclose the packet inspection is a deep packet inspection or that the comparison is a bit pattern comparison. In the same field of endeavor, 5058 discloses the packet inspection is a deep packet inspection and that the comparison is a bit pattern comparison (The system of 5058 discloses the use of 5058, which in relevant part, uses an 5058 specific IP multicast address [page 16, section 9.1, forst paragraph] to indicate the presence of an 5058 header inside the data portion of the packet [page 17, section 9.2 and 9.2.1 – “Note also that since the 5058 header is added to the data portion of the packet…”]. The 5058 header [see generally pages 17-20, section 9.2.2 for a description of the header] includes a bitmap field in which each destination is indicated by the presence of a bit in a particular location so that the comparison of the bit at that location [i.e. bit pattern] can determine if a destination is to be used [pages 19-20, starting with fig. 5]. Finally analyzing the bitmap is a deep packet inspection, as it is analyzing the data contents of the IP packet to determine the contents of the 5058 header including the bitmap to determine which destinations to forward to.)
	Therefore, since the system of 5058 discloses the use of deep packet inspection, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the deep packet inspection of 5058 with the system of Jack as modified by Feder and Multilayer Switch by using 5058 for the multicasting to the RUs in the system of Jack as modified by Feder and Multilayer Switch by using the 5058 multicast IP address to indicate the use of 5058 and, by extension, the presence of RU identifiers in the packet and to then perform deep packet inspection to determine the 5058 header in the data portion of the IP packet and to then compare the bit positions in the 5058 header to determine which destination RUs are to be targeted by the multicast. The motive to combine is to reduce the required state at the layer 3 unit having a switching functiones by keeping the destinations of the multicast in the packet to reduce the memory and processing requirements at the layer 3 unit having a switching function.
	Regarding claim 3, Jack discloses the central unit is a baseband controller (BC) configured to operate in a 3GPP Long Term Evolution (LTE) communication system (Jack discloses the central unit is a baseband controller and that the network may be LTE [paragraph 0028].)
	Regarding claim 4, Jack as modified by Feder, Multilayer Switch and 5058 discloses the RU identification comprises a plurality of bit positions, where each bit position corresponds to a respective one of the plurality of the RUs. (Note we can define the “plurality of the RUs” to mean all RUs that are targets of a particular multicast. Taking this definition it can be seen that bit positions of 5058, as discussed in the combination in the independent claim, supra would each correspond to one of the target RUs of the multicast. [The 5058 header [see generally pages 17-20, section 9.2.2 for a description of the header] includes a bitmap field in which each destination is indicated by the presence of a bit in a particular location so that the comparison of the bit at that location [i.e. bit pattern] can determine if a destination is to be used [pages 19-20, starting with fig. 5]].)
	Regarding claim 5, Jack discloses the unit having a switching function is further configured to receive the packet from the central unit in a stream of packets. (Jack discloses that Ethernet packets/frames are used to send IQ data to the RRH from the BBU/central unit [paragraph 0027] the packets are in a stream, as a stream of packets are captured [paragraph 0030, 0042].)
	Jack fails to disclose the unit having a switching function is configured to perform deep packet inspection on each packet in the stream of packets. As discussed in the independent claim, supra, the system of Jack as modified by Feder, Multilayer Switch and 5058 discloses performing deep packet inspection on packets received at the unit having a switching function which would include the stream of packets taught by Jack.
Regarding claim 6, Jack as modified by Feder, Multilayer Switch and 5058 in the independent claim discloses the unit having a switching function is further configured to determine the at least one bit pattern for each of the at least one RU. (As discussed in the combination with 5058 in the independent claim, the switch determines which bit position corresponds to which destination and uses this correspondence to determine the destinations transmitted to . The destinations represent RUs so the switch determines at least one bit pattern [i.e. a bit position location] that is associated with at least one destination RU [The 5058 header [see generally pages 17-20, section 9.2.2 for a description of the header] includes a bitmap field in which each destination is indicated by the presence of a bit in a particular location so that the comparison of the bit at that location [i.e. bit pattern] can determine if a destination is to be used [pages 19-20, starting with fig. 5]].)
Regarding claim 15, Jack discloses the packet is an ETHERNET packet; and wherein the RU identification is in an in-phase, quadrature-phase (I/Q) packet (Jack dislcoses the trasmission of I/Q data over Ethernet such that there is I/Q data in an Ethernet frame/packet [paragraph 0019, 0040].)
Regarding claim 18, Jack discloses a method performed by a switch (fig. 2, element 232, paragraphs 0026-0029) in a cloud radio access network (C-RAN), (paragraph 0003)  the method comprising a packet received from a central unit (The base band unit/central units connect to the remote radio heads using a fronthaul interface comprising an Ethernet network with multiple switches by sending Ethernet packets/frames [fig. 2, element 232] [paragraphs 0026-0029, 0040].)
Jack fails to disclose but, in the same field of endeavor, Feder discloses performing packet inspection on the packet in order to determine whether an RU identification is present in the packet, wherein the RU identification, if present in the packet, indicates at least one radio unit (RU) the packet is intended for and when the RU identification is present in the packet, communicating at least a portion of the packet to each of the at least one RU based on a comparison of the RU identification with at least one bit pattern for the respective RU. (The system of Feder discloses a plurality of remote radio heads/remote units [paragraph 0016, fig. 2, elements 211-216] that exchange radio signals with user endpoints/mobile terminals, just like the system of Jack [paragraphs 0015-0016, fig. 2, element 219]. Feder further discloses a central unit communicatively coupled to the plurality of RUs via a fronthaul interface [A central unit [fig. 2, element 201]] connects to the RUs/RRH via a fronthaul interface comprising a base station interface card [fig. 2, element 203] and an intervening Ethernet network [fig. 2, elements 207-210] including at least one unit having a switching function [fig. 2, element 210] [paragraphs 0015-0018], just like the system of Jack. Finally, Feder discloses the unit having a switching function performs switching on the MAC address contained in the packet including determining if the MAC address is a special multicast MAC address used for sector distribution [i.e. if a RU identification is present in the packet] the special multicast address is matched/compared to determine the sector that the packet is associated with and by extension the RRH/RU the packet is associated with and the packet is sent to those RRHs [paragraph 0018 – special multicast addresses are used to designate each sector; 0027 – the addresses determine the sector the packet is sent to and, by extension the RRHs that receive the packet via multicast].)
Therefore, since the system of Feder discloses a similar RRH with central controller network to that of Jack and further discloses the use of unit having a switching function multicast based packet inspection to determine which RRHs are the appropriate destinations of a transmission from the central controller, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the multicast switching of Feder with the system of Jack by using a multicast MAC address that allows each switch to determine the target output ports and RRHs of the packet at each unit having a switching function of the system of Jack, as taught by Feder. The motive to combine is to allow the use of multicast transmission to save overhead when sending same information to multiple RRHs over a unicast transmission. 
	Jack as modified by Feder fails to disclose the recited switch could be a layer 3 switch performing both routing and switching functions. (Note a L3 switch is not explicitly required by the claims, but is necessary for the combination with the system of RFC 5058, infra, which operates at layer 3). In the same field of endeavor, Multilayer Switch discloses the recited switch could be a layer 3 switch performing both routing and switching functions. (The system of Multilayer Switch discloses a layer 3 switch which may include both routing functions and layer 2 switching functions [pages 3-4 “layer 3 switching].)
	Therefore since Multilayer Switch discloses the use of layer 3 switches, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the layer 3 switches of Multilayer Switch with the system of Jack as modified by Feder such that the switches of Jack as modified by Feder including the recited unit having a switching function, are layer 3 switches capable of implementing both layer 2 unit having a switching functioning and layer 3 IP routing. The motive to combine is to allow for greater network flexibility and performance by including layer 3 functions in the recited switches.
	Jack as modified by Feder and Multilayer Switch fails to disclose the packet inspection is a deep packet inspection or that the comparison is a bit pattern comparison. In the same field of endeavor, 5058 discloses the packet inspection is a deep packet inspection and that the comparison is a bit pattern comparison (The system of 5058 discloses the use of 5058, which in relevant part, uses an 5058 specific IP multicast address [page 16, section 9.1, forst paragraph] to indicate the presence of an 5058 header inside the data portion of the packet [page 17, section 9.2 and 9.2.1 – “Note also that since the 5058 header is added to the data portion of the packet…”]. The 5058 header [see generally pages 17-20, section 9.2.2 for a description of the header] includes a bitmap field in which each destination is indicated by the presence of a bit in a particular location so that the comparison of the bit at that location [i.e. bit pattern] can determine if a destination is to be used [pages 19-20, starting with fig. 5]. Finally analyzing the bitmap is a deep packet inspection, as it is analyzing the data contents of the IP packet to determine the contents of the 5058 header including the bitmap to determine which destinations to forward to.)
	Therefore, since the system of 5058 discloses the use of deep packet inspection, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the deep packet inspection of 5058 with the system of Jack as modified by Feder and Multilayer Switch by using 5058 for the multicasting to the RUs in the system of Jack as modified by Feder and Multilayer Switch by using the 5058 multicast IP address to indicate the use of 5058 and, by extension, the presence of RU identifiers in the packet and to then perform deep packet inspection to determine the 5058 header in the data portion of the IP packet and to then compare the bit positions in the 5058 header to determine which destination RUs are to be targeted by the multicast. The motive to combine is to reduce the required state at the layer 3 unit having a switching functiones by keeping the destinations of the multicast in the packet to reduce the memory and processing requirements at the layer 3 unit having a switching function.
	Regarding claim 20, Jack discloses the central unit is a baseband controller (BC) configured to operate in a 3GPP Long Term Evolution (LTE) communication system (Jack discloses the central unit is a baseband controller and that the network may be LTE [paragraph 0028].)
	Regarding claim 21, Jack as modified by Feder, Multilayer Switch and 5058 discloses the RU identification comprises a plurality of bit positions, where each bit position corresponds to a respective one of the plurality of the RUs. (Note we can define the “plurality of the RUs” to mean all RUs that are targets of a particular multicast. Taking this definition it can be seen that bit positions of 5058, as discussed in the combination in the independent claim, supra would each correspond to one of the target RUs of the multicast. [The 5058 header [see generally pages 17-20, section 9.2.2 for a description of the header] includes a bitmap field in which each destination is indicated by the presence of a bit in a particular location so that the comparison of the bit at that location [i.e. bit pattern] can determine if a destination is to be used [pages 19-20, starting with fig. 5]].)
	Regarding claim 22, Jack discloses the unit having a switching function is further configured to receive the packet from the central unit in a stream of packets. (Jack discloses that Ethernet packets/frames are used to send IQ data to the RRH from the BBU/central unit [paragraph 0027] the packets are in a stream, as a stream of packets are captured [paragraph 0030, 0042].)
	Jack fails to disclose the unit having a switching function is configured to perform deep packet inspection on each packet in the stream of packets. As discussed in the independent claim, supra, the system of Jack as modified by Feder, Multilayer Switch and 5058 discloses performing deep packet inspection on packets received at the unit having a switching function which would include the stream of packets taught by Jack.
Regarding claim 23, Jack as modified by Feder, Multilayer Switch and 5058 in the independent claim discloses the unit having a switching function is further configured to determine the at least one bit pattern for each of the at least one RU. (As discussed in the combination with 5058 in the independent claim, the switch determines which bit position corresponds to which destination and uses this correspondence to determine the destinations transmitted to . The destinations represent RUs so the switch determines at least one bit pattern [i.e. a bit position location] that is associated with at least one destination RU [The 5058 header [see generally pages 17-20, section 9.2.2 for a description of the header] includes a bitmap field in which each destination is indicated by the presence of a bit in a particular location so that the comparison of the bit at that location [i.e. bit pattern] can determine if a destination is to be used [pages 19-20, starting with fig. 5]].)
Regarding claim 32, Jack discloses the packet is an ETHERNET packet; and wherein the RU identification is in an in-phase, quadrature-phase (I/Q) packet (Jack dislcoses the trasmission of I/Q data over Ethernet such that there is I/Q data in an Ethernet frame/packet [paragraph 0019, 0040].)

Claims 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jack, et al. (US Pre Grant Publication No. 2018/0070246 A1) in view of Feder, et al. (US Pre Grant Publication no. 2005/0157675 A1), Multilayer Switch (Author Unknown, Wikipedia Article: Multilayer Switch, retrieved from en.wikipedia.org, 27 October 2018) and RFC 5058 (R. Boivie, N. Feldman, Y. Imai, W. Livens and D. Ooms, RFC 5058: Explicit Multicast (Xcast) Concepts and Options, pages 1-35, 2007) as applied to claims 1 and 18 and further in view of Qvarfordt, et al. (US Patent No. 10,652,898).

Regarding claims 2 and 19, Jack as modified by Feder, Multilayer Switch and 5058 fails to disclose wherein the central unit is a Central Unit (CU) configured to operate in a 3GPP Fifth Generation communication system. In the same field of endeavor, Qvarfordt discloses the central unit is a Central Unit (CU) configured to operate in a 3GPP Fifth Generation communication system. (Qvarfordt discloses a cloud ran with a centeral unit connected to RUs operating as a 5G network [column 8, lines 29-43].)	Therefore, since Qvarfordt teaches a 5G central unit, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the 5G centeral unit of Qvarfordt with the system of Jack as modified by Feder, Multilayer Switch and 5058 by implementing the C-RAN central unit and network as a 5G network. The motive to combine is to allow compatability with 5G networks.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 11,438,822. Although the claims at issue are not identical, they are not patentably distinct from each other because.

Regarding claims 1 and 18, claims 1 and 17 of 832, respectively, disclose all elements of the claimed invention except the term “ethernet switch” has been changed to “unit having a switching function”. As the ethernet switch of 832 is a type of unit having a switching function, this element reads on the unit having a switching function as claimed in claims 1 and 18 and further in various dependent claims (note that with respect to the dependent claims, these terms will not further be treated, as equivalency has been established).
Regarding claims 2-13 and 19-30, claims 2-13 and 18-29, respectively, of 832 disclose all claimed elements.
Regarding claims 14 and 31, claims 1 and 17 of 832, respectively, disclose all claimed elements. 
Regarding claims 15-17 and 32-34, claims 16-18 and 30-32, respectively of 832 disclose all claimed elements. 

Allowable Subject Matter

Claims 7, 9-14, 16, 17, 24, 26-31, 33 and 34 would be allowable upon a timely filed and entered terminal disclaimer with respect to US Patent No. 11,438,822 and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (note the claims must be amended to be consistent with the indicated interpretation of these claims, supra to be allowable).
Claims 8 and 25 would be allowable upon a timely filed and entered terminal disclaimer with respect to US Patent No. 11,438,822 and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. (note the claims must be amended to be consistent with the indicated interpretation of these claims, supra to be allowable).


The following is a statement of reasons for the indication of allowable subject matter: 

	Regarding claims 7 and 24, the prior art fails to teach, suggest or disclose the at least one bit pattern is selected for each of the at least one RU using a multicast IP address or a multicast MAC address depending on an ETHERNET type of the packet. That is, the closest prior art of 5058 dislcoses that the bit pattern is a bitmap linking each destination with a particular bit location. It does not disclose that the pattern is selected for each of the at least one RU using a multicast IP address or a multicast MAC address depending on an ETHERNET type of the packet. Furthermore, it is not clear how the bit locations of 5058 could be modified to be selected based on a multicast MAC address, given they are determined simply based on left to right location of destinations. Additionally, no other art teaching this limitation could be located. Furthermore, even if such art did exist, given the number and type of combinations already made the further modification of the system of Jack as modified by Feder, Multilayer Switch and 5058 to address this limitation was deemed beyond the skill of a person of ordinary skill in the art at the time of the invention.
	Regarding claims 8 and 25, the prior art fails to teach, suggest or disclose performing deep packet inspection comprises determining whether an ETHERNET type of the packet indicates Internet Protocol (IP) or a reserved predetermined value that indicates inclusion of the RU identification at a first predetermined offset. That is, looking to the closest prior art of 5058, the location of the RU identification information is not at any predetermined offset, as it depends on how many elements are included in the previous header elements [page 19, the bitmap follows the first variable part and therefore has a non-predetermined location]. Additionally, no other art teaching this limitation could be located. Furthermore, even if such art did exist, given the number and type of combinations already made the further modification of the system of Jack as modified by Feder, Multilayer Switch and 5058 to address this limitation was deemed beyond the skill of a person of ordinary skill in the art at the time of the invention.
	Regarding claims 9 and 26, the claims depend from claims 8 and 25 and are allowable for at least the reasons stated with respect to those claims, supra.
	Regarding claims 10 and 27, the prior art fails to teach, suggest or disclose wherein performing deep packet inspection comprises determining whether an IP type of an IP packet, inside the packet, indicates User Datagram Protocol (UDP). That is, looking to the closest prior art of 5058, the system uses an assigned IP multicast address to determine if the contained packet has the RU identification. The system does not check if the IP type indicates a UDP packet. Although checking if a UDP packet is present is known in the art, given the number and type of combinations already made, the further modification of the system of Jack as modified by Feder, Multilayer Switch and 5058 to address this limitation was deemed beyond the skill of a person of ordinary skill in the art at the time of the invention. 
	Regarding claims 11 and 28, the claims depend from claims 10 and 27 and are allowable for at least the reasons stated with respect to those claims, supra.
	Regarding claims 12 and 29, the prior art fails to teach, suggest or disclose performing deep packet inspection comprises determining whether a destination port in a UDP datagram, inside the packet, is in a predetermined range of ports or equals a predetermined UDP port number. That is, looking to the closest prior art of 5058, the system uses an assigned IP multicast address to determine if the contained packet has the RU identification. The system does not check if the packet indicates a particular UDP port range. Although checking if a UDP packet port range is known in the art, given the number and type of combinations already made, the further modification of the system of Jack as modified by Feder, Multilayer Switch and 5058 to address this limitation was deemed beyond the skill of a person of ordinary skill in the art at the time of the invention. 
	Regarding claims 13 and 30, the claims depend from claims 12 and 29 and are allowable for at least the reasons stated with respect to those claims, supra.
	Regarding claims 14 and 31, the prior art fails to teach, suggest or disclose when the RU identification is not present in the packet, the at least a portion of the packet is communicated to the at least one RU without performing the comparison. That is, the closest prior art of Jack and Feder do not disclose communicating packets to the RUs when the RU identifier is not present, as the identifier is how the system determines the RUs to transmit to. Additionally, no other art teaching this limitation could be located in the context of a system like that claimed here. Furthermore, even if such art did exist, given the number and type of combinations already made the further modification of the system of Jack as modified by Feder, Multilayer Switch and 5058 to address this limitation was deemed beyond the skill of a person of ordinary skill in the art at the time of the invention.
	Regarding claims 16 and 33, the prior art fails to teach, suggest or disclose one or more of the RUs individually implements multiple radio unit instances, each operating on a different carrier and being assigned a radio unit identifier. That is, the closest prior art of Feder discloses that the RRH/RUs may support multiple traffic carriers/frequencies, which strongly implies multiple radio unit instances [paragraph 0027]. However, it does not disclose unique radio unit identifiers for each or explicit instances of different radio units. Although such identifiers and the use of radio unit instances are known in the art, given the number and type of combinations already made, the further modification of the system of Jack as modified by Feder, Multilayer Switch and 5058 to address this limitation was deemed beyond the skill of a person of ordinary skill in the art at the time of the invention.
Regarding claims 17 and 34, the prior art fails to teach, suggest or disclose a filter rule is set up for each or multiple radio unit instances in a radio unit; wherein each of the multiple radio unit instances informs the switch of a downlink multicast IP address range of interest, a UDP port number range of interest, and an RU identification of interest wherein the switch periodically polls each radio unit instance to determine if its respective filter rule still exists. That is, no art teaching this limitation could be located. Furthermore, given the number and type of combinations already made, the further modification of the system of Jack as modified by Feder, Multilayer Switch and 5058 to address this limitation was deemed beyond the skill of a person of ordinary skill in the art at the time of the invention.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (The following art is included in applicant’s filed IDS and is from the parent rejection, but is re-iterated here as the summary provides additional information for the record not a part of the IDS) :

a. CPRI (Author Unknown, Common Public Radio Interface (CPRI), Interface Specification, pages 1-128, August 2018) – disclosing CPRI which can use Ethernet to link RRH and baseband devices.

b. CPRI II (Author Unknown, Common Public Radio Interface eCPRI Interface Specification, pages 1-109, May 2019) – disclosing eCPRI which can use Ethernet to link RRH and baseband devices.

c. Fujishima, et al. (US Pre Grant Publication No. 2010/0234035) – disclosing using a bitmask to determine which RRH a transmission is made to (paragraph 0146)

e. Fujishima II, et al. (US Pre Grant Publication No. 2011/0287791) – disclosing a switch between a modem and RRU

f. Allan, et al. (US Pre Grant Publication No. 2020/0245206) – disclosing encapsulating packets to distribute to RRH using a bitstring with each bit position indicating an output eNB to receive the transmission

 g. Xu, et al. (US Pre Grant Publication No. 2016/0277964) – disclosing a RRH communicated with using CPRI

h. Thrupert, et al (US Pre Grant Publication No. 2016/0277201) – disclosing bit indexed explicit replication for multicasting to various eNBs

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466